        Case 5:20-cv-00881-JDW Document 22 Filed 10/02/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SARA UNDERWOOD, et. al.,
                                                  Case No. 5:20-cv-00881-JDW
               Plaintiffs

       v.

KAB BUSINESS HOLDINGS, INC., et
al.,

                       Defendants

                                              ORDER

       AND      NOW, this 2nd day of October, 2020, it is ORDERED that Defendant

Douglasville Entertainment, Inc.’s Motion to Dismiss (ECF No. 21) is STRICKEN for failure

to comply with the meet and confer requirement set forth in Section II.B.4 of Judge Wolson’s

Policies and Procedures. Defendant is granted leave to comply with this requirement and re-

file a Motion to Dismiss, if necessary, within ten (10) days of the date of this Order.

                                                     BY THE COURT:


                                                     /s/ Joshua D. Wolson
                                                     JOSHUA D. WOLSON, J.
